UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-27605 VASCULAR SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1859679 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6464 Sycamore Court Minneapolis, Minnesota 55369 (Address of principal executive offices, including zip code) (763) 656-4300 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, par value $.01 per share The NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (section 229.406 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated, or a smaller reporting company.See the definitions of “large accelerated filer,” accelerated filer,” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer x Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox The aggregate market value of voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold on June 30, 2011 was $200,576,460. As of January 27, 2012, the number of shares outstanding of the registrant’s common stock was 16,623,455. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s Proxy Statement for its 2011 Annual Meeting of Shareholders to be held on May 4, 2012 are incorporated by reference in Part III of this Annual Report on Form 10-K. 1 PART I ITEM 1.BUSINESS Overview Vascular Solutions, Inc. (we, us or Vascular) is focused on bringing clinically advanced solutions to interventional cardiologists and interventional radiologists worldwide.As a vertically-integrated medical device company, we generate ideas, create new minimally invasive medical devices, and then deliver these products and related services to physicians through our direct domestic sales force and our international distribution network.The innovative products and services we offer are divided into three categories: · Catheter products, principally consisting of catheters used in minimally invasive medical procedures for the diagnosis or treatment of vascular conditions, such as the Pronto® extraction catheters used in treating acute myocardial infarction, and also including products used in connection with gaining percutaneous access to the vasculature to perform minimally invasive procedures, such as micro-introducer kits; · Hemostat (blood clotting) products, principally consisting of the D-Stat® Dry hemostat, a topical thrombin-based pad with a bandage used to control surface bleeding, and the D-Stat Flowable, a thick yet flowable thrombin-based mixture for preventing bleeding in subcutaneous pockets; and · Vein products and services, principally consisting of the Vari-Lase® endovenous laser, a laser console and procedure kit used for the treatment of varicose veins. History We were incorporated in the state of Minnesota in December 1996, and began operations in February 1997.In 2000 we received FDA clearance for our first product, the Duett™ sealing device, which is used to seal the puncture site following catheterization procedures.We completed our initial public offering in 2000 by raising net proceeds of approximately $44.0 million at an offering price of $12.00 per share.In 2001, we made the strategic decision to develop additional products and to de-emphasize our Duett product.We have grown from net revenue of $6.2 million in 2000 solely from sales of our Duett product to net revenue of $90.0 million in 2011 from sales of over 50 products we have developed and launched since 2002.This increase in revenue represents a compound annual growth rate of 28% and is driven by our commitment to the development and launch of multiple new devices to diagnose and treat vascular conditions. Interventional Cardiology and Interventional Radiology Industry Background An estimated 80 million Americans have one or more types of cardiovascular disease—diseases of the heart and blood vessels.Cardiovascular disease is the number one cause of death in the United States and is replacing infectious disease as the world’s pre-eminent health risk.Advances in medicine have enabled physicians to perform an increasing number of diagnostic and therapeutic treatments of cardiovascular disease using minimally invasive methods, such as catheters placed inside the arteries, instead of highly invasive open surgery.Cardiologists and radiologists use diagnostic procedures, such as angiography, to confirm, and interventional procedures, such as angioplasty and stenting, to treat diseases of the coronary and peripheral arteries. Based on industry statistics, we estimate that cardiologists and radiologists performed over nine million diagnostic and interventional catheterization procedures worldwide in 2011.The number of catheterization procedures performed is expected to continue to grow as the incidence of cardiovascular disease continues to increase and the diagnosis and treatment of cardiovascular disease expands worldwide.The worldwide market for interventional medical devices in 2011 exceeded $5 billion. 2 Each angiographic procedure using a catheter requires a puncture in an artery, usually the femoral artery in the groin area and sometimes the radial artery in the wrist of the patient to gain access for the catheter.The catheter then is deployed through an introducer sheath and into the vessel to be diagnosed or treated.Upon completion of the procedure and removal of the catheter, the physician must seal this puncture in the artery and the tissue tract that leads from the skin surface to the artery to stop bleeding. The interventional medical device industry is characterized by intense competition, rapidly-evolving technology, and a high degree of government regulation.To grow our business, we have focused on continually developing and commercializing new products and services.Looking ahead, we expect our business may be impacted by the following trends and opportunities: · The future regulatory approval of newly-developed products.Any new product that we develop must be approved by the Food and Drug Administration (FDA) in the United States and by similar regulatory bodies in other countries before they can be sold.The requirements for obtaining product approval have undergone change, and the FDA has proposed additional changes to the product approval process in 2011.We monitor the changing regulatory landscape and modify our regulatory submissions as necessary to obtain product approvals. · Successfully integrating acquired products and services into our existing operations.The acquisition of products and services complementary to our existing product portfolio and customer call point provides an additional business opportunity, but is dependent on the successful integration of the acquired products into our existing business structure.In December 2011, we acquired exclusive 5-year rights to sell reprocessing services for the ClosureFast catheter in the United States from Northeast Scientific, Inc. (NES) (see Note 15 to our Consolidated Financial Statements in Item 8 of Part II of this Annual Report on Form 10-K for the year ended December 31, 2011).In January 2011, we acquired the Guardian® hemostasis valve products from Zerusa Limited (Zerusa) (see Note 15 to our Consolidated Financial Statements in Item 8 of Part II of this Annual Report on Form 10-K for the year ended December 31, 2011) and have established a subsidiary in the Republic of Ireland to continue the manufacturing of the products.In October 2010, we acquired the snare and retrieval products from Radius Medical Technologies, Inc. (Radius) (see Note 15 to our Consolidated Financial Statements in Item 8 of Part II of this Annual Report on Form 10-K for the year ended December 31, 2011) and integrated those products into our operations.In April 2010 we acquired the SmartNeedle® and pdACCESS needle access products from Escalon Vascular Access, Inc. (Escalon) (see Note 15 to our Consolidated Financial Statements in Item 8 of Part II of this Annual Report on Form 10-K for the year ended December 31, 2011) and integrated those products into our operations. · Managing intellectual property.The interventional medical device industry is characterized by numerous patent filings and litigation claims made to protect new and evolving product ideas.To maximize the profitability of new product ideas, we seek patent protection for those product design and method concepts which we believe have the potential to provide substantial product revenue.While we are not currently involved in any intellectual property litigation, we have been so in the recent past (See Note 14 to our Consolidated Financial Statements in Item 8 of Part II of this Annual Report on Form 10-K for the year ended December 31, 2011).Managing intellectual property assets and claims is a significant challenge for our business. Products and Services Our product and service offerings are divided into three categories:catheter products, hemostat products and vein products and services.The competitive advantages of our products and services are enhanced by the experience of our direct U.S. sales employees and international independent distributors, the experience of our management team, and our dedication to bringing clinically unique solutions in the markets we serve worldwide. 3 For information about our revenue, profits or losses and total assets, see our Consolidated Financial Statements included in Item 8 of Part II of this Annual Report on Form 10-K for the year ended December 31, 2011. Catheter Products Our catheter products consist of a variety of devices used to gain access, diagnose and treat vascular conditions during minimally invasive catheterization procedures. Our highest selling catheter products are our Pronto catheters, which consist of a catheter with a proprietary distal tip and large extraction lumen that can be delivered into arteries to mechanically remove blood clots using simple vacuum suction.The original Pronto extraction catheter was developed by Dr. Pedro Silva of Milan, Italy, who exclusively licensed the design to us in 2002.We received CE mark approval and commenced international sales of the Pronto in August 2003, and received FDA clearance in December 2003 and commenced sales in the United States in early 2004.In the fourth quarter of 2005 we launched the third generation design of the Pronto, named the Pronto V3.The V3 version of the Pronto resulted in a substantial increase in Pronto sales in 2006.In January 2011 we commenced the launch of the Pronto V4, which utilizes an embedded longitudinal wire for maximum extraction with enhanced deliverability and kink resistance.On January 6, 2012, we purchased the rights, patents and intellectual property relating to the Pronto extraction catheter from Dr. Silva and his affiliates in exchange for $3.25 million, and as a result will not pay any future royalty on sales of Pronto catheters after December 31, 2011.We believe that the market size for the removal of soft thrombus is greater than $100 million per year worldwide. In addition to the Pronto V3 and V4, we have developed and launched four additional versions of extraction catheters the Pronto-Short, Pronto 035, Pronto LP and QXT®.The Pronto-Short is a shorter and larger version designed for use in clotted dialysis grafts that was launched in August 2005.The Pronto 035 is a much larger version designed for use in large vessels that was launched in August 2007.The Pronto LP is a low profile version designed for use in smaller vessels that was launched in January 2008.The QXT is a low-cost version designed to be sold in certain international markets and was launched in March 2008. At the end of the third quarter of 2004 we received regulatory clearance in the United States for the Langston® dual lumen pigtail catheter.The Langston catheter is used for the measurement of intravascular pressure gradients, primarily measured to diagnose aortic valve stenosis.In March 2011 we launched the second version of our Langston catheter with improved pressure measurement and reduced kinking.We believe our Langston catheter is the only dual lumen pigtail catheter on the U.S. market that is designed specifically for this clinical purpose. We believe the U.S. market opportunity for the Langston catheter product line is $10 million per year. During 2006 we launched the Twin-Pass® dual access catheter.The Twin-Pass is a two lumen catheter designed to be used in conjunction with steerable guidewires to access discrete regions of the coronary and peripheral arterial vasculature and for use during procedures utilizing two guidewires.We believe the Twin-Pass addresses a market opportunity of $5 million per year. In July of 2007 we launched the Gopher® catheter.The Gopher catheter is designed to assist in the passage of interventional devices through arterial lesions by utilizing a unique rotational force.In August 2009 we launched our new version of this catheter, referred to as the Gopher Gold catheter.We believe the market opportunity of the Gopher is in excess of $2 million per year. In January 2009 we launched the Minnie® support catheter.The Minnie support catheter is designed to provide guidewire support and exchange during complex interventions.We believe the current market size for support catheters is greater than $20 million per year. In November 2009 we launched the GuideLiner® catheter.The GuideLiner catheter is a unique coaxial “mother and child” guide extension with rapid exchange convenience that enables deep seating, guide back-up support and selective intubation in challenging coronary interventions.In December 2011 we launched the second generation of our GuideLiner catheter with increased flexibility, a smaller size version and a longer extension.We believe the market opportunity of the GuideLiner is in excess of $30 million per year. 4 In July 2003 we launched a variety of access kit products used to gain percutaneous access to the vasculature for performing arterial and venous catheterization procedures.These products include a full line of micro-introducer kits and a variety of specialty guidewires. During 2007 we entered into an agreement with Zerusa Limited (Zerusa) to act as the exclusive U.S. distributor of Zerusa’s Guardian® hemostatic valve.The Guardian hemostatic valve is a valve used in catheterization procedures to allow the placement of multiple devices simultaneously in the artery with a unique push-button operation that is designed to minimize blood loss.In November 2009 we began distribution of a second generation version called the Guardian II hemostatic valve.In January 2011 we acquired substantially all of the assets of Zerusa, including the Guardian hemostasis valves. During 2008 we entered into an agreement with Radius Medical, Ltd. to distribute their Micro Elite™ and Expro Elite™ Snares within the United States.The Elite snares feature a highly torqueable shaft design for control and maneuverability when accessing distal targets.In October 2010 we acquired the entire snare and retrieval product line from Radius.We believe the market opportunity for snares within interventional cardiology and radiology is in excess of $35 million per year. In April 2010 we acquired the SmartNeedle and pdACCESS Doppler guided needle products from Escalon.The SmartNeedle and pdACCESS products consist of a hand-held monitor and one-time use needles designed to provide auditory ultrasound guided access to arteries and veins during catheterization procedures. In November 2010, we entered into an agreement with Shepherd Scientific to distribute the Angio Assist™ Docking Station and the Teirstein Edge™ Device Organizer.The Angio Assist is an easy-to-use docking station that facilitates the introduction of guidewires into interventional devices.The Teirstein Edge is a device organizer designed to neatly organize guidewires and catheters during interventional procedures. In January 2011, we launched the SuperCross™ microcatheter.The SuperCross offers guidewire support and delivery during coronary and peripheral catheterization procedures. During the second quarter of 2002 we acquired the Acolysis® ultrasound thrombolysis system.The Acolysis system uses ultrasound energy generated by the Acolysis controller that is delivered by the disposable Acolysis probe to lyse blood clots and plaque within the artery.The Acolysis controller and probes are sold only in international markets, where they have been sold principally for the treatment of peripheral vascular disease. Hemostat Products Our hemostat products primarily utilize thrombin, a powerful bovine-derived blood clotting protein, to deliver a rapid seal of bleeding with a variety of shelf-stable product configurations.Through internal development we developed a proprietary manufacturing process to terminally sterilize our thrombin-based hemostats, which has resulted in our ability to create unique advantages in storage, shipping, preparation and application of our hemostat products. Our most popular hemostat product is the D-Stat Dry hemostat bandage.In September 2003 we received regulatory clearance and commenced sales of our D-Stat Dry hemostat bandage in the United States and international markets.The D-Stat Dry hemostat bandage is a version of our proprietary blood clotting substance that is lyophilized (freeze-dried) into a gauze pad and combined with an adhesive bandage for application.The D-Stat Dry is used as an adjunct to manual compression for managing bleeding after catheterization procedures. 5 The traditional method for sealing the puncture site after catheterization procedures has been a manual process whereby a healthcare professional applies direct pressure to the puncture site, sometimes using a sand bag or a large C-clamp, for 20 minutes to an hour in order to form a blood clot. The healthcare professional then monitors the patient, who must remain immobile in order to prevent dislodging of the clot, for an additional two to 24 hours.Patients subjected to manual compression generally experience significant pain and discomfort during compression of the puncture site and during the period in which they are required to be immobile. Many patients report that this pain is the most uncomfortable aspect of the catheterization procedure. In addition, patients can develop a substantial coagulated mass of blood, or hematoma, around thepuncture site. Finally, the need for healthcare personnel to provide compression and the use of hospital beds during the recovery period results in substantial costs to the institution, which, under virtually all current healthcare payment systems, are not separately reimbursed. Until 1996, manual compression was used following virtually all catheterization procedures. In late 1995, the first vascular sealing device which did not rely on compression was introduced in the United States. In addition to invasive (below the skin surface) sealing devices, starting in 2000, non-invasive “patches” began to be used as an assist to manual compression following catheterizations.Non-invasive patches are used by physicians who (principally due to cost, complexity or risk of complications) do not wish to use invasive sealing devices, and for those patients who are contra-indicated for an invasive sealing device.Based on the number of catheterization procedures performed annually by cardiologists and radiologists, industry sources report that the total market opportunity for vascular sealing devices (invasive and non-invasive) is more than $1 billion annually. We completed a 376-patient, five center randomized clinical study that demonstrated a 50% reduction in the median time-to-hemostasis when using the D-Stat Dry bandage compared to simple manual compression.In the third quarter of 2006 we received FDA clearance of our claim that the D-Stat Dry reduces the time-to-hemostasis in diagnostic catheterizations.In the first quarter of 2008 we received FDA clearance and began selling two new versions of the original D-Stat Dry bandage.The first new version, the D-Stat Dry Clear hemostatic bandage, is packaged with a clear bandage which allows for better visibility of the site while the bandage is in place.The second new version, Thrombix®, uses a lower cost manufacturing process which offers price flexibility within the product line.In the first quarter of 2009 we received FDA clearance and began selling a new version of the original D-Stat Dry bandage.This new product, the D-Stat Dry Wrap hemostatic bandage, contains a pre-cut specifically designed for the control of bleeding around indwelling lines.In May 2011 we received FDA clearance and began selling a new version of our D-Stat Dry bandages with silver impregnated into the gauze pad to help prevent the colonization of microorganisms on the pad.We believe that the market for hemostat pads following catheterization procedures has grown substantially since the first competitive patch was introduced in 2000, with a market size greater than $50 million in 2011. We have developed additional configurations of our hemostat technology for specialized medical procedures.Our D-Stat Radial hemostat band is a version of the D-Stat Dry that includes a compression band to allow it to be applied over the radial artery in the wrist.In approximately 5% of all catheterizations in the United States, the radial artery in the wrist instead of the femoral artery in the groin is used to gain arterial access.In these cases using the radial artery, a variety of compression splints and tapes have been used for controlling bleeding following the procedure.The D-Stat Radial is the first device that contains an active blood clotting agent together with a compression collar for this purpose.We received regulatory clearance for the D-Stat Radial hemostat band in September 2003, and made manufacturing improvements to the product before launching it in the United States in early 2004.In December 2009, we made further manufacturing improvements and launched a new version called the D-Stat Rad-Band™ in the United States. Our D-Stat Flowable hemostat, which we began selling worldwide in February 2002, is a thick yet flowable mixture of collagen, thrombin and diluent that can be delivered topically and into voids and open spaces to control active bleeding.The D-Stat Flowable hemostat can be used in a wide variety of procedures as an adjunct to hemostasis.In December 2006 we received FDA approval of our premarket approval (PMA) supplement for the use of D-Stat Flowable in the prepectoral pockets created in pacemaker and implantable cardioverter defibrillator (ICD) implants.Our PMA supplement was supported by the results of our 269-patient “Pocket Protector” clinical study that demonstrated a 48% reduction in the incidence of clinically relevant hematomas through the use of D-Stat Flowable compared to the standard of care.We estimate that the U.S. market opportunity for this prepectoral pocket indication is greater than 100,000 procedures or $10 million annually. 6 The first product we developed and marketed is the Duett sealing device, which is designed to provide a complete seal of the puncture site following catheterization procedures such as angiography, angioplasty and stenting.The Duett sealing device combines an easy-to-use balloon catheter delivery mechanism with a biological procoagulant mixture, which we believe offers advantages over both manual compression and competitive vascular sealing devices.We began selling our Duett sealing device in Europe in February 1998 and in the United States in June 2000.In the fourth quarter of 2001 we introduced the Diagnostic Duett version of the Duett sealing device, which utilizes a lower dose of procoagulant for the less-challenging diagnostic subset of catheterization procedures.Subsequently we have deemphasized sales of the Duett sealing devices and expect to discontinue this product by 2013. At the end of the first quarter of 2004 we received regulatory clearance in the United States for the Thrombi-Pad® trauma bandage.The Thrombi-Pad trauma bandage is a larger-sized version of our D-Stat Dry designed for use in trauma indications, does not require mixing or special storage requirements and can be quickly applied to even severely bleeding wounds.During the second quarter of 2005 we received regulatory clearance in the United States for the Thrombi-Gel® hemostatic foam.The Thrombi-Gel hemostatic product contains a gelatin foam pad (instead of the non-resorbable gauze pad in the D-Stat Dry) to provide a unique, premixed, sterile, gelatin/thrombin hemostat.Because the Thrombi-Pad and Thrombi-Gel products are utilized outside of our core market of interventional procedures, we have licensed the distribution of these products to King Pharmaceuticals, Inc., as described under “Agreements with King Pharmaceuticals, Inc.” below. Vein Products and Services Our Vari-Lase endovenous laser products consist of a laser console, procedure kits and accessories used in the treatment of reflux of the great saphenous vein, commonly referred to as varicose veins.More than one million people in the United States seek treatment each year for varicose veins.Left untreated, varicose veins can result in serious clinical consequences, including limited mobility and venous stasis ulcers.Historically, an invasive surgical procedure known as vein stripping was the only treatment for severe varicose veins.While vein stripping is still performed, since 2002 a non-surgical procedure using endovenous laser energy to treat and close the diseased vein has become a preferred alternative.Recent clinical data on endovenous laser therapy has demonstrated excellent clinical results and outstanding patient satisfaction.During the fourth quarter of 2004 the Center for Medicare and Medicaid Services (CMS) published the Medicare Physicians Fee Schedule which established favorable reimbursement rates for the endovenous laser procedure starting January 1, 2005.Private insurance companies also have issued reimbursement coverage decisions resulting in more physicians adding endovenous laser therapy to their practice.We believe the current market size for treating varicose veins using endovenous therapy is greater than $200 million per year. The first product we launched in our vein product line was our Vari-Lase procedure kit in July 2003 in the United States.Our Vari-Lase procedure kit is custom-designed for the endovenous procedure, with features supporting ease-of-use and safety, and is compatible with many of the competitive laser consoles used in this procedure.In December 2003, we received FDA clearance for our Vari-Lase laser console, which is manufactured to our specifications by MedArt, a leading Denmark-based medical laser manufacturer.Since 2004 we have continued our expansion by adding several accessory items to our vein product line.In April 2007 we launched the Vari-Lase Bright Tip™ fiber which utilizes a ceramic sleeve to the distal tip of the laser fiber to provide improved ultrasound visibility and prevent contact between the energy-transmitting fiber tip and the vein wall during the application of laser energy.In January 2010 we launched a new 15 Watt version of our Vari-Lase laser console. 7 On December 22, 2011, we entered into an exclusive 5-year license agreement with NES, under which we will sell a reprocessing service to customers utilizing the ClosureFast radiofrequency catheter in the treatment of varicose veins in the U.S.The ClosureFast catheter is owned and marketed by VNUS Medical Technologies, Inc., a subsidiary of Covidien.Under the reprocessing service provided by NES, the customer will send its used ClosureFast catheters to NES, where they will be inspected, cleaned, tested, repackaged, resterilized and shipped back to the customer.We believe the U.S. market opportunity for reprocessing the ClosureFast catheter is greater than $15 million per year. The amount of total revenue contributed by each of our product lines and by geographic areas for the last three fiscal years is set forth in Notes 2 and 11 to our Consolidated Financial Statements in Item 8 of Part II of this Annual Report on Form 10-K for the year ended December 31, 2011. Agreements with King Pharmaceuticals, Inc. In January 2007, we entered into three agreements with King Pharmaceuticals, Inc. (King), consisting of a License Agreement, a Device Supply Agreement and a Thrombin-JMI® Supply Agreement. The effect of these three agreements was to forge a new relationship between us and King having essentially three components.First, King is selling through its direct sales force, and we are manufacturing and supplying to King, our Thrombi-Pad trauma bandage and Thrombi-Gel hemostat products.Second, we are working with King to develop additional hemostat products to be sold by King outside of our direct sales force’s call point of cardiac, peripheral and electrophysiology catheterization laboratories.Third, King is selling Thrombin-JMI® to us for use in the manufacture of our hemostatic products under a 10-year, fixed price arrangement. Under the terms of the License Agreement, we granted to King an exclusive, royalty-free, fully-paid up, perpetual, worldwide right and license to all of our patents and know-how relating to the development, manufacture, use, sale, importation or other exploitation of our Thrombi-Pad trauma bandage, Thrombi-Gel hemostats, Thrombi-Paste hemostat (collectively, the “Products”) and all future medical devices having application in the Field (as defined below) and intended to produce hemostasis by accelerating the clotting process of blood (a “hemostat device”).The “Field” is defined as all applications of hemostat devices in all areas other than catheterization laboratories (cardiac and peripheral), electrophysiology laboratories and holding and recovery rooms for such laboratories.Upon execution of the License Agreement, King paid us a one-time payment of $6.0 million.No other payments are due from King to us under the License Agreement.The term of the License Agreement commenced on January 9, 2007 and continues until the later of the expiration of each licensed patent or King’s relinquishment of its license rights under the licensed know-how. Under the terms of the Device Supply Agreement, we agreed to manufacture and supply the Products to King and King agreed to purchase the Products from us for King’s exclusive commercialization, distribution, sale and use of the Products in the Field.King does not have any minimum purchase obligations under the Device Supply Agreement.The Device Supply Agreement does not limit our ability to manufacture the Products for our own commercialization, distribution, sale and use outside of the Field.The transfer prices are fixed for each Product under the Device Supply Agreement and are adjusted for cost and inflation increases according to a market index.Upon the first commercial sale by King of a Thrombi-Gel hemostat (which occurred in May 2007), King made a one-time, non-refundable milestone payment to us of $1.0 million.Upon the first commercial sale by King of a Thrombi-Paste hemostat product (which has not occurred and is expected to never occur), King agreed to make another one-time, non-refundable milestone payment to us of $1.0 million.If, after undertaking and completing the development and regulatory plans with respect to the Thrombi-Gel and Thrombi-Paste products, such development and regulatory efforts did not result in regulatory approval for use of the product in surgery, we agreed to make a one-time, non-creditable, non-refundable payment in the amount of $2.5 million to King for each of the two productsOn July 6, 2011, King notified us that they were terminating the development of the Thrombi-Paste products and terminating efforts to obtain the surgical indication for the Thrombi-Gel products.As a result of King making the decision to not proceed, we are not required to make either of the $2,500,000 payments to King, and instead we recognized revenue of $2,762,000 in the third quarter of 2011 as the remaining deferred license revenue originally allocated to the Thrombi-Paste products and the surgical indication of the Thrombi-Gel products as part of this agreement.Under the Device Supply Agreement, King also has certain rights of first refusal with respect to any hemostatic devices for use in the Field that we may develop on our own or at the request of King.The Device Supply Agreement has an initial term of 10 years, followed by successive automatic one-year extensions, subject to termination by the parties under certain circumstances, including termination by King without cause any time after the third anniversary of its execution upon two years prior written notice to us. 8 Under the terms of the Thrombin-JMI® Supply Agreement, King agreed to manufacture and supply thrombin to us on a non-exclusive basis.King agreed to supply us with such quantity of thrombin as we may order for use in devices not intended for sale by King in the Field at a fixed price throughout the term of the Thrombin-JMI® Supply Agreement as adjusted for inflation, variations in potency and other factors.King also agreed to provide thrombin to us under the Thrombin-JMI® Supply Agreement at no cost for incorporation into Products and hemostat devices intended for sale in the Field by King.The Thrombin-JMI® Supply Agreement has an initial term of 10 years, followed by successive automatic one-year extensions, subject to termination by the parties under certain circumstances, including (1) termination by King without cause any time after the fifth anniversary of its execution upon five years prior written notice to us and (2) termination by us without cause any time after the fifth anniversary of its execution upon five years prior written notice to King provided that the Device Supply Agreement has expired on its terms or the parties have agreed to terminate it. Business Strategy Our primary objective is to establish ourselves as a leading supplier of clinically superior medical devices and services for substantial, unique opportunities within interventional medicine. The key steps in achieving our primary objective are the following: ● Maintain and Improve our Clinically-Oriented Direct Sales Force in the United States.During 2000 we commenced sales of our products in the United States through a direct sales force of clinically trained account managers who sell and train interventional cardiologists, radiologists and catheterization laboratory personnel on the use of our products.As our product lines have increased, we have increased the size of our sales force to 93 at the end of 2011, which provides substantially complete geographic coverage of the United States. ● Expand our Existing Products to Our Existing Market.Starting in 2003 we have launched multiple new products and services in the United States through our direct sales force to our existing markets.Pursuing this multiple product and services strategy has generated material sales growth, and we believe that each of our current product lines has the potential to generate continued sales growth during 2012 and beyond. ● Develop New Devices and Services to be Sold Through our Direct Sales Force to our Existing Customers.We intend to continue to leverage our direct sales force by bringing additional products and services to the interventional physician. ● Acquire Additional Products or Services to be Sold Through our Direct Sales Force to our Existing Customers.We intend to continue to leverage our direct sales force by bringing additional products and services to the interventional physician through acquisitions.Over the past two years we have acquired products and services from Escalon, Radius, Zerusa and NES (see Note 15 to our Consolidated Financial Statements in Item 8 of Part II of this Annual Report on Form 10-K for the year ended December 31, 2011).We expect to continue to acquire complementary products and services and to enter into distribution agreements for the distribution of other companies’ products through our direct U.S. sales force. 9 ● Explore Corporate Relationships to Augment our Direct Sales Force.In markets for our products beyond the interventional physician (such as occurred with our Thrombi-Gel, Thrombi-Paste and Thrombi-Pad products) and in other situations where synergistic sales can result, we intend to enter into corporate relationships to broaden our products’ reach and increase our revenues without distracting our direct sales force. Sales, Marketing and Distribution In 2000 we commenced sales of our Duett sealing device in the United States through our direct sales organization. As of December 31, 2011, our worldwide sales force consisted of 93 employees, all of whom sell our entire line of products and services.We believe that the majority of interventional catheterization procedures in the United States are performed in high volume catheterization laboratories, and that these institutions can be served by our focused direct sales force. In January 2011, we created a wholly-owned subsidiary in Ireland to facilitate the acquisition of the Guardian hemostasis valve products from Zerusa.Upon closing of the acquisition, this subsidiary commenced sales of the Guardian hemostasis valves in international markets through independent distributors. As part of our sales strategy, our sales force is clinically trained and is able to train physicians and other healthcare personnel on the use of our products and services.We believe that effective training is a key factor in encouraging physicians to use interventional medical devices and services.We have created, and will continue to work to improve, an in-the-field training program for the use of all of our products and services.We also develop and maintain close working relationships with our customers to continue to receive input concerning our product and service development plans. We are focused on building market awareness and acceptance of our products and services.Our marketing department provides a wide range of programs, materials and events that support our sales force.These include product and service training, conference and trade show appearances and sales literature and promotional materials. Our international sales and marketing strategy has been to sell to interventional cardiologists and interventional radiologists through established independent distributors in major international markets, subject to required regulatory approvals.In Germany, we created a wholly-owned subsidiary to sell directly to customers in the German market beginning in the fourth quarter of 2000.In the first quarter of 2008 we transitioned our sales in Germany to an independent distributor and closed our German subsidiary.We have entered into multi-year written distribution agreements with each of our independent distributors, and we ship our products to these distributors upon receipt of purchase orders.Each of our independent distributors has the exclusive right to sell our products within a defined territory.These distributors also market other medical products, although they have agreed not to sell directly competitive products.Our independent distributors purchase our products from us at a discount from list price and resell the device to hospitals and clinics.Sales to international distributors are denominated in United States dollars, with the exception of sales from our subsidiary in Ireland and sales to our German distributor, which are denominated in Euros.The end-user price is determined by the distributor and varies from country to country. New Product and Service Development Our growth depends in large part on the continuous introduction of new and innovative products and services, together with ongoing enhancements to our existing products and services, through internal product development, technology licensing and strategic alliances.We recognize the importance of, and intend to continue to make investments in, research and development.We incurred expenses of $10,240,000 in 2011, $9,524,000 in 2010, and $7,847,000 in 2009 for research and development activities, which constituted 11%, 12%, and 11%, respectively, of net sales.R&D activities include research, product development and intellectual property.We expect that our R&D expenditures will be approximately 10 to 12% of net sales in 2012. 10 Our research and product development group works closely with our sales force to incorporate customer feedback into our development and design process. We believe that we have a reputation within interventional cardiology and interventional radiology as a good partner for product and service development because of our tradition of close physician collaboration, dedicated market focus, responsiveness and execution capabilities for product and service development and commercialization. To further leverage our efficiencies, our research and development group continues to develop in-house capabilities to manufacture some of the components currently produced by outside vendors. We expect our research and development activities to continue to expand to include evaluation of new concepts, products and services for the interventional cardiology and interventional radiology field.We believe that there are many potential new interventional products and services that would fit within the development, clinical, manufacturing and distribution network we have created for our existing products and services. Manufacturing We manufacture our products in our facilities located in the suburbs of Minneapolis, Minnesota and in the country of Ireland.The catheter manufacturing and packaging processes occur under a controlled clean room environment.Our quality system, manufacturing facilities and processes have been certified to be compliant with the European Medical Device Directive 93/42/EEC, ISO 3485:2003, the Canadian Medical Device Regulations SOR/98-282, and FDA Quality System Regulations. We purchase components from various suppliers and rely on single sources for several parts of our products.We purchase our requirements for thrombin (a component in the Duett and in all of the D-Stat products) for use in manufacturing products sold in the U.S. under the Thrombin-JMI® Supply Agreement with King.We purchase our requirements for thrombin for use in manufacturing products sold in international markets under a supply agreement with Sigma-Aldrich Fine Chemicals, an operating division of Sigma-Aldrich, Inc.To date, we have not experienced any significant adverse effects resulting from shortages of components. The manufacture and sale of our products entails significant risk of product liability claims.Although we have product liability insurance coverage in an amount which we consider reasonable, it may not be adequate to cover potential claims.Any product liability claims asserted against us could result in costly litigation, reduced sales and significant liabilities and divert the attention of our technical and management personnel away from the development and marketing of our products for significant periods of time. Competition We encounter significant competition across our product lines and in each market in which our products are sold.These markets are characterized by rapid change resulting from technological advances and scientific discoveries.We face competitors ranging from large manufacturers with multiple business lines to small manufacturers that offer a limited selection of products. Our primary competitors include: Medtronic, Abbott Laboratories, Johnson & Johnson, Boston Scientific, Covidien, Merit Medical, Marine Polymer Technologies, Hemcon Medical Technologies, Cook Medical, MedRad, Spectranetics, AngioDynamics, biolitec, Dornier MedTech, St. Jude Medical and Terumo. Many of our competitors have substantially greater financial, technological, research and development, regulatory, marketing, sales and personnel resources than we do.Competitors may also have greater experience in developing products, obtaining regulatory approvals, and manufacturing and marketing such products.Additionally, competitors may obtain patent protection or regulatory approval or clearance, or achieve product commercialization before us, any of which could materially adversely affect us.We compete on the basis of our clinically differentiated products and services and focused opportunities within this interventional medical device and service market. 11 In each of our product and service areas, we believe that several other companies are developing new devices and services.The medical device industry is characterized by rapid and significant technological changes as well as the frequent emergence of new technologies.There are likely to be research and development projects related to these market areas of which we are currently unaware.A new technology, product or service may emerge that results in a reduced need for our products and services or results in a product or service that renders our product or service noncompetitive. Regulatory Requirements United States Our products and services are regulated in the United States as medical devices by the FDA under the Federal Food, Drug and Cosmetic Act.The FDA classifies medical devices and services into one of three classes based upon controls the FDA considers necessary to reasonably ensure their safety and effectiveness.Class I devices are subject to general controls such as labeling, adherence to good manufacturing practices and maintenance of product complaint records, but are usually exempt from premarket notification requirements.Class II devices are subject to the same general controls and also are subject to special controls such as performance standards, and FDA guidelines, and may also require clinical testing prior to approval.Class III devices are subject to the highest level of controls because they are used in life-sustaining or life-supporting implantable devices.Class III devices require rigorous clinical testing prior to their approval and generally require a premarket approval (PMA) or supplement application prior to their sale. If a medical device manufacturer can establish that a device is “substantially equivalent” to a legally marketed Class I or Class II device, or to an unclassified device, or to a Class III device for which the FDA has not called for PMAs, the manufacturer may seek clearance from the FDA to market the device by filing a 510(k) premarket notification.The 510(k) notification must be supported by appropriate data establishing the claim of substantial equivalence to the satisfaction of the FDA.Following submission of the 510(k) notification, the manufacturer may not place the device into commercial distribution in the United States until an order is issued by the FDA. Manufacturers must file an investigational device exemption (IDE) application if human clinical studies of a device are required and if the FDA considers experimental use of the device to represent significant risk to the patient.The IDE application must be supported by data, typically including the results of animal and mechanical testing of the device.If the IDE application is approved by the FDA, human clinical studies may begin at a specific number of investigational sites with a maximum number of patients, as approved by the FDA.The clinical studies must be conducted under the review of an independent institutional review board to ensure the protection of patient rights. Generally, upon completion of human clinical studies, a manufacturer seeks approval of a Class III medical device from the FDA by submitting a PMA application.A PMA application must be supported by extensive data, including the results of the clinical studies, as well as literature to establish the safety and effectiveness of the device. Our Duett sealing device is classified as a Class III device and is subject to the PMA requirements.Our D-Stat Flowable is dually classified as both a Class III and Class II device based on the three distinct indications for use that have been assigned to this product. 12 Our remaining products generally are classified as Class II products and therefore require clearance of a 510(k) notification by the FDA prior to being sold in the United States.Each of the devices within these product lines was subject to a 510(k) notification which was determined to be “substantially equivalent” to a legally marketed predicate device by the FDA, thereby allowing commercial marketing in the United States.In some instances we are able to launch a next generation product without a formal 510(k) notification filing. We also are subject to FDA regulations concerning manufacturing processes and reporting obligations. These regulations require that manufacturing operations be performed according to FDA standards and in accordance with documentation, control and testing standards.We are subject to inspection by the FDA on an on-going basis.We are required to provide information to the FDA on adverse events and maintain a documentation and record keeping system in accordance with FDA guidelines.The advertising of our products is subject to both FDA and Federal Trade Commission jurisdiction.If the FDA believes that we are not in compliance with any aspect of the law, it can institute proceedings to detain or seize products, issue a recall, stop future violations and assess civil and criminal penalties against us, our officers and our employees. International The European Union has adopted rules which require that medical products receive the right to affix the CE mark, an international symbol of adherence to quality assurance standards and compliance with applicable European medical device directives.As part of the CE mark compliance, manufacturers are required to comply with the European quality systems standards.We received CE mark certification for our first product and certification of our quality system in July 1998, and we have subsequently received the CE mark certification for other products we distribute in the European Union. Our hemostatic products contain bovine-derived thrombin and are subject to additional regulatory review within the European Union to minimize the risk of exposure to viral and Bovine Spongiform Encephalopathy (BSE) pathogens.The regulations in this area continue to evolve and our products may be subject to additional regulatory scrutiny in the future. International sales of our products are subject to the regulatory requirements of each country in which we sell.These requirements vary from country to country but generally are less stringent than those in the United States.We have obtained regulatory approvals where required for us to sell our products in those countries. Third Party Reimbursement In the United States, healthcare providers that purchase medical devices generally rely on third-party payors, principally the Centers for Medicare and Medicaid Services or CMS (formerly the Health Care Financing Administration, or HCFA) and private health insurance plans, to reimburse all or part of the cost of catherization procedures.We believe that in the current United States reimbursement system, the cost of vascular sealing devices is incorporated into the overall cost of the catheter procedure.Our other products are subject to reimbursement rules depending on the specific medical procedure in which they are utilized. CMS and the AMA Current Procedure Terminology (CPT) panel finalized the implementation of reimbursement codes for the endovenous laser ablation procedure beginning in January 2005.This action cleared the way for a consistent means of billing the Medicare program for medically necessary vein treatments using laser technologies and resulted in a favorable reimbursement rate.Reimbursement for these procedures is now well-established but adjusted annually in accordance with the normal adjustment procedures of CMS. Market acceptance of our products in international markets is dependent in part upon the availability of reimbursement from healthcare payment systems.Reimbursement and healthcare payment systems in international markets vary significantly by country.The main types of healthcare payment systems in international markets are government-sponsored healthcare and private insurance.Countries with government-sponsored healthcare, such as the United Kingdom, have a centralized, nationalized healthcare system.New devices are brought into the system through negotiations between departments at individual hospitals at the time of budgeting.In most foreign countries, there are also private insurance systems that may offer payments for alternative therapies. 13 Patents and Intellectual Property We file patent applications to protect technology, inventions and improvements that are significant to the development of our business, and use trade secrets and trademarks to protect other areas of our business.We currently have 14 U.S. patents issued and 12 additional patents pending concerning our Duett sealing device, Pronto catheter, Gopher catheter, D-Stat Dry, the Vari-Lase product line, GuideLiner catheter and other products.We also have pursued international patent applications.Our 14 U.S. patents have expiration dates ranging from June 2012 to February 2030. The interventional medical device market in general, and the endovenous laser therapy field in particular, are characterized by frequent and substantial intellectual property litigation.Currently, we are not involved in any patent litigation; however, we have been involved in multiple pieces of litigation, the last of which was completed in 2010 (See Note 14 to our Consolidated Financial Statements in Item 8 of Part IIof this Annual Report on Form 10-K for the year ended December 31, 2011).The interpretation of patents involves complex and evolving legal and factual questions.Intellectual property litigation in recent years has proven to be complex and expensive, and the outcome of such litigation is difficult to predict. We may become the subject of additional intellectual property claims in the future related to our products or services.Our defense of any intellectual property claims, regardless of the merits of the complaint, could divert the attention of our technical and management personnel away from the development and marketing of our products and services for significant periods of time.The costs incurred to defend these claims could be substantial and adversely affect us, even if we are ultimately successful. We also rely on trade secret protection for certain aspects of our technology.We typically require our employees, consultants and vendors for major components to execute confidentiality agreements upon their commencing services with us or before we disclose confidential information to them.These agreements generally provide that all confidential information developed or made known to the other party during the course of that party’s relationship with us is to be kept confidential and not disclosed to third parties, except in special circumstances.The agreements with our employees also provide that all inventions conceived or developed in the course of providing services to us shall be our exclusive property. We also register the trademarks through which we conduct our business.To date, we have registered and use the trademarks “Acolysis®,” “Auto-Fill®,” “D-Stat®,” “Drainer®,” “Gandras®,” “Gator®,” “Gopher®,” “GrebSet®,” “Guardian®,” “GuideLiner®,” “Hunter Biopsy Marker®,” “Jiffy Wire®,” “Langston®,” “Minnie®,” “Muskie®,” “Piggyback®,” “Pronto®,” “QXT Extraction Catheter®,” “Rad-Band®,” “Skyway®,” “SmartNeedle®,” “Thrombix®,” “Thrombi-Gel®,” “Trespass®,” “Twin-Pass®,” “Vari-Lase®,” and “WireFiber®,” and we use the following trademarks “Amplatz SST™,” “Axis™,” “Bennelli™,” “Bright Tip™,” “Cohen™,” “Diagnostic Duett™,” “Duo Cobra™,” “Drain Edge™,” “Expro Elite™,” “Gell-Block™,” “InnerChange™,” “Mg Seal™,” “Max-Support™,” “Maximus™,” “MICRO Elite™,” “Navigation™,” “Oracle™,” “Quattro ™,” “SuperCross™,” “Sympro™,” “VSI Select™,” “VSI StraitSet™,” “VSI Tru-Torque™,” and “Duett™.”We acquired the registered trademark “Acolysis” in connection with our acquisition of the Acolysis therapeutic ultrasound business in 2002.We acquired the registered trademark “SmartNeedle” in connection with our acquisition of the SmartNeedle and pdAccess products in April 2010.We acquired the unregistered trademarks “Expro Elite,” “MICRO Elite,” and “OptiSeal” in connection with our acquisition of the snare and retrieval products in October 2010.We acquired the registered trademark “Guardian” in connection with our acquisition of the Guardian hemostasis valve products in January 2011.U.S. trademark registrations are generally for a term of 10 years, renewable every 10 years as long as the trademark is used in the regular course of trade. The trademark “ClosureFast®” is owned by Tyco Healthcare Group, LP. 14 Employees As of December 31, 2011, we had 355 full-time employees.Of these employees, 131 were in manufacturing activities, 123 were in sales and marketing activities, 45 were in regulatory, quality assurance and clinical research activities, 35 were in research and development activities, and 21 were in general and administrative functions.We have never had a work stoppage and none of our employees are covered by collective bargaining agreements.We believe our employee relations are good.We are an Equal Opportunity Employer. Executive Officers of the Registrant Our executive officers as of January 31, 2012 are as follows: Name Age Position Howard Root 51 Chief Executive Officer and Director James Hennen 39 Chief Financial Officer and Senior Vice President of Finance Charmaine Sutton 52 Senior Vice President of Operations William Rutstein 59 Senior Vice President of Worldwide Sales Jonathan Hammond 44 Vice President of Manufacturing Brett Demchuk 48 Vice President of Quality Susan Christian 43 Vice President of Sales Operations Carrie Powers 37 Vice President of Marketing Phillip Nalbone 50 Vice President of Corporate Development Michael Blum 43 Vice President and General Counsel and Corporate Secretary Howard Root has served as Chief Executive Officer and a member of our Board of Directors since he co-founded Vascular Solutions in February 1997.From 1990 to 1995, Mr. Root was employed by ATS Medical, Inc., a mechanical heart valve company, most recently as Vice President and General Counsel.Prior to joining ATS Medical, Mr. Root practiced corporate law, specializing in representing emerging growth companies, at the law firm of Dorsey & Whitney LLP for over five years.Mr. Root is a member of the Board of Directors of the Medical Device Manufacturers Association (MDMA). James Hennen has served as our Chief Financial Officer since January 2004.Mr. Hennen served as our Controller & Director of Finance from February 2002 through December 2003.Prior to joining us, Mr. Hennen served in various accounting positions, most recently as International Controller with WAM!NET, Inc., a globally networked information technology company for media transfer, where he worked from December 1997 through February 2002.From October 1995 through December 1997, Mr. Hennen was an auditor for Ernst & Young, LLP.Mr. Hennen is a Certified Public Accountant (inactive). Charmaine Sutton has served as our Senior Vice President of Operations since March 2010.Ms. Sutton previously served on our Board of Directors from July 2007 to March 2010.Ms. Sutton is an expert in regulatory strategies for gaining market authorization of Class II and III devices and diagnostics, and in the development, implementation, troubleshooting and improvement of ISO 13485 and FDA QSR quality systems.Starting in 1991, Ms. Sutton was principal consultant and co-founder of The Tamarack Group, an association of consultants assisting developers and manufacturers of medical devices, diagnostics, pharmaceuticals, biologics and combination products with regulatory and quality system activities.Prior to co-founding The Tamarack Group, Ms. Sutton held Director and VP level Engineering, Regulatory, Quality and Clinical positions in start-up companies, and was a research scientist in the laser fusion program at Lawrence Livermore National Laboratory.Ms. Sutton is an adjunct instructor for the Regulatory Affairs and Services graduate program at St. Cloud State University. Bill Rutsteinhas served as our Senior Vice President of Worldwide Sales since July 2010. Mr. Rutstein previously served as our Vice President of International Sales starting in October 2008, Senior Director of International Sales starting in January 2008, and Director of International Sales upon joining Vascular Solutions in August 1999. Prior to joining us, Mr. Rutsteinwas the Business Unit Director for the cardiosurgery division of Minntech Corporation, a medical device company, from April 1997 to July 1999. From November 1988 to March 1997, Mr. Rutstein worked for Daig Corporation (a St. Jude Medical Company), a medical device company specializing in cardiology and electrophysiology catheters, where he served as Regional Sales Manager, National Sales Manager, OEM Sales Manager and International Sales Manager. 15 Jonathan Hammondhas served as our Vice President of Manufacturing since January 2010.Mr. Hammond previously served as our Director of Process Development from January 2008 to December 2009, our Process Development Manager from January 2007 to December 2007, and our Senior Process Development Engineer from the time he joined us in July of 2005 until December 2006.Prior to joining us, Mr. Hammond served as Senior Manufacturing Engineer with Enpath Medical, a leading supplier of venous vessel introducers, where he worked from November 2002 through June of 2005.From March 1993 through October 2002, Mr. Hammond served in various engineering and technical product management roles for MICROVENA Corporation (ev3). Brett Demchuk has served as our Vice President of Quality since July 2007.Prior to joining us, Mr. Demchukworkedat ATS Medical, Inc. where he was Senior Director of Operations from 1998 to July 2007 and Quality Manager from 1992 to 1998.Prior to ATS Medical, Mr. Demchuk held quality assurance engineering positions at Orthomet and GV Medical. Susan Christian has served as our Vice President of Sales Operations since October 2008.Ms. Christian previously served as our Senior Director of Sales Operations and Director of Sales Administration upon joining the company in September 2006.Prior to joining us, Ms. Christianserved as the Senior Vice President of Finance & Operations of Tad Ware & Company, Inc., a marketing communications agency, where she worked from April 1992 to September 2006.From August 1990 through March 1992, Ms. Christian was a Tax Accountant for Arthur Anderson & Co.Ms. Christian is a Certified Public Accountant (inactive). Carrie Powershas served asourVice President of Marketing since July 2009. Ms. Powerspreviously served asour Senior Director of Product Management and Training from July 2008 to June 2009, Director of Training from March 2007 to July 2008, Product Manager for the Hemostasis Product Line from July 2006 to March 2007 andbegan her employment with us asan Associate Product Manager for the Hemostasis Product Line from January 2006 to July 2006. Prior to joining us, Ms. Powers was employedby St. Mary’s Hospital in Madison, Wisconsin from 2002 to 2006, most recently as a Registered Nurse in the Interventional Cardiac Catheterization Lab. Phillip Nalbonehas served asourVice President of Corporate Development since September 2011. Prior to joining us, Mr. Nalbone spent nearly 20 years as a medical devices analyst at various investment firms, including Hambrecht & Quist, Volpe Brown Whelan & Co., Solomon Smith Barney, RBC Capital Markets, and Wedbush Securities. Michael Blumhas served asourGeneral Counsel since February 2011 and as our Vice President and Corporate Secretary since July 2011. Prior to joining us, Mr. Blum served as Intellectual Property Counsel to SUPERVALU INC., a national grocery retailer and food distributor, where he worked from April 2008 to February 2011. Since July 2005, Mr. Blum also has served as Co-Principal and Chief Financial Officer of Aquatic Health Resources, a distributor of health products for the fish farming industry. From March 1999 to April 2005, Mr. Blum worked for Alpharma Inc., a specialty pharmaceutical manufacturer, most recently as Vice President, Law of its animal health business unit and as the company’s Chief Trademark Counsel. Prior to joining Alpharma, Mr. Blum practiced intellectual property law as an associate with two law firms in New York, NY. From April 1995 to March 1999, he was with Fross Zelnick Lehrman & Zissu, P.C., and from September 1993 to March 1995 he was with Pennie & Edmonds. 16 There are no family relationships among any of our executive officers. Available Information We make available free of charge on or through our internet website at www.vasc.com our Annual Reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, required Interactive Data files and amendments to these reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (the Exchange Act) as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. ITEM 1A. RISK FACTORS The risks and uncertainties described below are not the only ones facing our company.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations. If any of the following risks occur, our business, financial condition or results of operations could be seriously harmed. We will not be successful if the interventional medical device community does not adopt our new products or services. We have launched over 50 new products or services since 2003.Our success will depend on the continued launch of new products and services and the medical community’s acceptance of our new products and services.We cannot predict how quickly, if at all, the medical community will accept our new products and services, or, if accepted, the continuation or extent of their use.Our potential customers must: · believe that our products or services offer benefits compared to the methodologies and/or devices that they are currently using; · use our products or services and obtain acceptable clinical outcomes; · believe that our products or services are worth the price that they will be asked to pay; and · be willing to commit the time and resources required to change their current methodology. Because we are often selling a new technology, we have limited ability to predict the level of growth or timing in sales of these products or services. If we encounter difficulties in growing our sales of our new medical devices or services in the United States, our business will be seriously harmed. We have a limited history of profitability and may not be profitable in the future. From 1997 to 2007 we incurred net losses primarily from costs relating to the development and commercialization of our new products.At December 31, 2011, we had an accumulated deficit of $17.2 million.We believe that we have achieved a level of consistent profitability from our continuing operations; however, there is no assurance that this will continue, and we cannot be certain that we can sustain or increase profitability on a quarterly or annual basis. We may face litigation claims which could prevent us from manufacturing and selling our products or services or result in our incurring substantial costs and liabilities. The interventional medical device industry is characterized by numerous patent filings and frequent and substantial intellectual property litigation.Companies in the interventional medical device industry have employed intellectual property litigation in an attempt to gain a competitive advantage.Intellectual property litigation has proven to be very complex, and the outcome of such litigation is difficult to predict.While we are not currently involved in any intellectual property litigation and we do not believe that any of our products or services infringe any existing patent or other intellectual property right, it is highly likely that we will continue to become subject to intellectual property claims with respect to our new or existing products or services. 17 An adverse determination in any intellectual property litigation or interference proceedings could prohibit us from selling a product or service, subject us to significant immediate payments to third parties and require us to seek licenses from third parties.The costs associated with these license arrangements may be substantial and could include substantial up-front payments and ongoing royalties.Furthermore, the necessary licenses may not be available to us on satisfactory terms, if at all.Adverse determinations in a judicial or administrative proceeding or failure to obtain necessary licenses could prevent us from manufacturing and selling a product or service. Our defense of intellectual property claims whether ongoing or filed in the future, regardless of the merits of the complaint, could divert the attention of our technical and management personnel away from the development and marketing of our products and services for significant periods of time.The costs incurred to defend these claims could be substantial and seriously harm us, even if our defense is ultimately successful. Our future operating results are difficult to predict and may vary significantly from quarter to quarter, which may adversely affect the price of our common stock. The ongoing introduction of new products and services that affect our overall product mix make the prediction of future operating results difficult.You should not rely on our past revenue growth as any indication of future growth rates or operating results.The price of our common stock will likely fall in the event that our operating results do not meet the expectations of analysts and investors.Comparisons of our quarterly operating results are an unreliable indication of our future performance because they are likely to vary significantly based on many factors, including: · the level of sales of our products and services in the United States market; · our ability to introduce new products or services and enhancements in a timely manner; · the demand for and acceptance of our products and services; · the success of our competition and the introduction of alternative products or services; · our ability to command favorable pricing for our products and services; · the growth of the market for our devices and services; · the expansion and rate of success of our direct sales force in the United States and our independent distributors internationally; · actions relating to ongoing FDA compliance; · the effect of intellectual property disputes; · the size and timing of orders from independent distributors or customers; · the attraction and retention of key personnel, particularly in sales and marketing, regulatory, manufacturing and research and development; · unanticipated delays or an inability to control costs; · general economic conditions as well as those specific to our customers and markets; and · seasonal fluctuations in revenue due to the elective nature of some procedures. 18 We may face product liability claims that could result in costly litigation and significant liabilities. The manufacture and sale of medical products entails significant risk of product liability claims. Any product liability claims, with or without merit, could result in costly litigation, reduced sales, cause us to incur significant liabilities and divert our management’s time, attention and resources.We cannot be sure that our product liability insurance coverage is adequate or that it will continue to be available to us on acceptable terms, if at all. The market for interventional medical devices and services is highly competitive and will likely become more competitive, and our competitors may be able to respond more quickly to new or emerging technologies and changes in customer requirements that may render our products or services obsolete. The existing market for interventional medical devices and services is intensely competitive.We expect competition to increase further as companies develop new products and services or modify their existing products and services to compete directly with ours.Each of our products and services encounters competition from several medical device companies, including Medtronic Inc., Boston Scientific Corporation, Covidien plc and St. Jude Medical Inc.Each of these companies has: · better name recognition; · broader product lines; · greater sales, marketing and distribution capabilities; · significantly greater financial resources; · larger research and development staffs and facilities; and · existing relationships with some of our potential customers. We may not be able to effectively compete with these companies.In addition, broad product lines may allow our competitors to negotiate exclusive, long-term supply contracts and offer comprehensive pricing for their products or services.Broader product lines may also provide our competitors with a significant advantage in marketing competing products or services to group purchasing organizations and other managed care organizations that are increasingly seeking to reduce costs through centralized purchasing.Greater financial resources and product development capabilities may allow our competitors to respond more quickly to new or emerging technologies and changes in customer requirements that may render our products or services obsolete. Our international sales are subject to a number of risks that could seriously harm our ability to successfully commercialize our products and services in any international market. Our international sales are subject to several risks, including: · the ability of our independent distributors to sell our products and services; · the impact of recessions in economies outside the United States; · greater difficulty in collecting accounts receivable and longer collection periods; · unexpected changes in regulatory requirements, tariffs or other trade barriers; · weaker intellectual property rights protection in some countries; · potentially adverse tax consequences; and 19 · political and economic instability. The occurrence of any of these events could seriously harm our future international sales and our ability to successfully commercialize our products and services in any international market. Our business and results of operations may be seriously harmed by changes in third-party reimbursement policies. We could be seriously harmed by changes in reimbursement policies of governmental or private healthcare payors, particularly to the extent any changes affect reimbursement for catheterization procedures in which our products or services are used.Failure by physicians, hospitals and other users of our products or services to obtain sufficient reimbursement from healthcare payors for procedures in which our products or services are used or adverse changes in governmental and private third-party payors’ policies toward reimbursement for such procedures would seriously harm our business. In the United States, healthcare providers, including hospitals and clinics that purchase medical devices or services such as our products and services, generally rely on third-party payors, principally federal Medicare, state Medicaid and private health insurance plans, to reimburse all or part of the cost of catheterization procedures.Any changes in this reimbursement system could seriously harm our business. In international markets, acceptance of our products and services is dependent in part upon the availability of reimbursement within prevailing healthcare payment systems.Reimbursement and healthcare payment systems in international markets vary significantly by country.Our failure to receive international reimbursement approvals could have a negative impact on market acceptance of our products and services in the markets in which these approvals are sought. Our products and our manufacturing activities are subject to extensive governmental regulation that could prevent us from selling our products or services in the United States or introducing new and improved products or services. Our products and services and our manufacturing activities are subject to extensive regulation by a number of governmental agencies, including the FDA and comparable international agencies.We are required to: · obtain the clearance of the FDA and international agencies before we can market and sell our products and services; · satisfy these agencies’ content requirements for all of our labeling, sales and promotional materials; and · undergo rigorous inspections by these agencies. Compliance with the regulations of these agencies may delay or prevent us from introducing any new model of our existing products or other new products or services.Furthermore, we may be subject to sanctions, including temporary or permanent suspension of operations, product recalls and marketing restrictions if we fail to comply with the laws and regulations pertaining to our business. We are also required to demonstrate compliance with the FDA’s quality system regulations.The FDA enforces its quality system regulations through pre-approval and periodic post-approval inspections.These regulations relate to product testing, vendor qualification, design control and quality assurance, as well as the maintenance of records and documentation.If we are unable to conform to these regulations, the FDA may take actions which could seriously harm our business.In addition, government regulation may be established that could prevent, delay, modify or rescind regulatory clearance or approval of our products or services. 20 ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Our offices in the United States are located in two buildings totaling approximately 106,000 square feet of leased space in two suburbs of Minneapolis, Minnesota (Maple Grove and Plymouth).These facilities include approximately 20,000 square feet used for manufacturing activities and approximately 6,000 square feet used for research and laboratory activities, with the remainder used for warehouse and general office space.On October 15, 2010, we amended and replaced both lease agreements with a consolidated lease agreement to add an additional 12,000 square feet, with additional renewal options. Our offices in Ireland are located in one building totaling 1,150 square feet of leased space in Galway.This facility includes approximately 450 square feet used for research and laboratory activities, with the remainder used for warehouse and general office space.This lease is set to auto renew in May 2012. ITEM 3.LEGAL PROCEEDINGS On June 28, 2011, we received a subpoena from the U.S. Attorney’s Office for the Western District of Texas under the Health Insurance Portability & Accountability Act of 1996 (HIPAA) requesting the production of documents related to our Vari-Lase products, and in particular the use of the Vari-Lase® Short Kit for the treatment of perforator veins.The Vari-Lase Short Kit has been sold under a 510(k) clearance for the treatment of incompetence and reflux of superficial veins in the lower extremity since 2007 with total U.S. sales through December 31, 2011 of approximately $410,000 (0.1% of the Company’s total U.S. sales) and has not been the subject of any reported serious adverse clinical event.We are fully complying with this inquiry. From time to time we are involved in legal proceedings arising in the normal course of our business. As of the date of this report we are not a party to any legal proceedings not described in this section in which an adverse outcomewould reasonably be expected to have a material adverse effect on our results of operations or financial condition. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable. 21 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded on the NASDAQ Global Market under the symbol “VASC”.The following table sets forth, for the periods indicated, the high and low sales prices for our common stock as reported by the NASDAQ Global Market. High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Purchases of Equity Securities by the Issuer and Affiliated Purchasers On February 28, 2011, our Board of Directors approved a Common Stock Repurchase Plan (the “Repurchase Plan”), which provided the option to repurchase up to a maximum of 1,000,000 shares of our common stock on the open market at market prices.The Repurchase Plan expired on December 31, 2011 after the repurchase of a total of 902,901 shares for a total of $9,883,000. The following table provides information about the shares repurchased during the fourth quarter of 2011: Date Total Number of SharesPurchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares that May Yet be Purchased Under the Plans or Programs October 1 – 31, 2011 $ November 1 – 30, 2011 December 1 – 31, 2011 Total $ (1)At the request of our employees and pursuant to the terms of their Restricted Stock Awards, we repurchased 1,235 shares of our common stock in October at the fair market value of the common stock on the date the employee’s award vested to satisfy income tax withholding obligations. Holders As of December 31, 2011, we had 169 shareholders of record.Such number of record holders does not reflect shareholders who beneficially own common stock held in nominee or street name. Dividends We have paid no cash dividends on our common stock, and do not intend to pay cash dividends on our common stock in the future. 22 Performance Graph The following graph shows a comparison of cumulative total returns for our common stock, the NASDAQ Stock Market Index (U.S.) and the NASDAQ Medical Industry Index (Medical Devices, Instruments and Supplies), assuming the investment of $100 in our common stock and each index on December 31, 2006 and the reinvestment of dividends, if any. ITEM 6.SELECTED FINANCIAL DATA The following selected financial data as of December 31, 2011 and 2010 and for the three years ended December 31, 2011, 2010 and 2009 are derived from, and should be read together with, our consolidated financial statements included elsewhere in this Form 10-K.The following selected financial data as of December 31, 2009, 2008 and 2007 and for the fiscal years ended December 31, 2008 and 2007 are derived from consolidated financial statements not included herein.The information set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” the Consolidated Financial Statements and Notes thereto and other financial information included elsewhere in this Form 10-K. 23 Year Ended December 31, (in thousands, except per share amounts) Statements of Operations Data: Net revenue: Product revenue $ License and collaboration revenue Total net revenue Product costs and operating expenses: Cost of goods sold Cost of sales related to thrombin inventory - Collaboration expenses - Research and development Clinical and regulatory Sales and marketing General and administrative Thrombin qualification - Litigation - ) - Amortization of purchased technology and intangibles - - - Total product costs and operating expenses Operating income (loss) ) Other income (expenses): Interest income 16 38 48 Interest expense ) Foreign exchange gain (loss) - Income (loss) before income taxes ) Income tax benefit (expense) ) * ) ) Net income (loss) $ ) Net income (loss) per common share –Basic $ ) Net income (loss) per common share –Diluted $ ) Weighted average number of basic common shares outstanding Weighted average number of diluted common shares * A complete discussion of the facts and circumstances surrounding this amount can be found on page 29 of this Annual Report on Form 10-K for the year ended December 31, 2011. 24 As of December 31, (in thousands) Balance Sheet Data: Cash, cash equivalents and available- for-sale securities (includes restricted cash) $ Working capital (includes restrictedcash) Total assets Total shareholders’ equity ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with our Consolidated Financial Statements and Notes thereto, and the other financial information included elsewhere in this Form 10-K.This Management’s Discussion and Analysis of Financial Condition and Results of Operations contains descriptions of our expectations regarding future trends affecting our business.These forward-looking statements and other forward-looking statements made elsewhere in this document that are not strictly historical fact are made in reliance upon safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are based on management’s current expectations as of the date of this report but involve risks, uncertainties and other factors which may cause actual results to differ materially from those contemplated by such forward looking statements.Item 1A of Part I of this Annual Report on Form 10-K for the year ended December 31, 2011, sets forth certain factors we believe could cause actual results to differ materially from those contemplated by the forward-looking statements.We do not intend to update any of these forward-looking statements after the date of this Form 10-K to conform them to actual results. Overview We are a medical device company focused on bringing solutions to interventional cardiologists and interventional radiologists.As a vertically-integrated medical device company, we generate ideas and create new interventional medical devices, and then deliver those products and related services directly to the physician through our direct domestic sales force and international distribution network.We continue to develop new products and services and new applications for our existing products. We believe the overall market for endovascular devices will grow as the demand for minimally invasive treatment of vascular diseases and disorders continues to increase.We intend to capitalize on this market opportunity through the continued introduction of new products and services.We expect to originate these new products and services primarily through our internal research and development and clinical efforts, but we may supplement them with targeted acquisitions or other external collaborations.Additionally, our growth has been, and will continue to be, impacted by our expansion and penetration into new geographic markets, the expansion and penetration of our direct sales organization in existing geographic markets, and our continuing focus to increase the efficiency of our existing direct sales organization. Our product portfolio includes a broad spectrum of over 50 products consisting of over 700 stock keeping units (SKUs), a wide array of blood clotting devices, extraction catheters, access catheters, guide catheters, micro-introducer kits, guidewires, snare and retrieval devices, and endovenous laser and procedure kits for the treatment of varicose veins.Our management, including our chief executive officer who is our chief operating decision maker, report and manage our operations in three main categories based on similarities in the products or services sold.We have corporate infrastructure and direct sales capabilities in the United States and have established distribution relationships in most major international markets.In order to drive sales growth, we have invested not only in the expansion of our global distribution system, but also new product development and clinical trials to obtain regulatory approvals.A significant portion of our net sales historically has been, and we expect to continue to be, attributable to new and enhanced products and services.We expect to continue to further validate the clinical and competitive benefits of our technology platforms to drive utilization of our current products and the development of new and enhanced products and services. 25 Results of Operations The following table sets forth, for the periods indicated, certain items from our statements of operations expressed as a percentage of net sales: Year Ended December 31, Net revenue: Product revenue 96
